Exhibit 10.1

 



UNION BANKSHARES CORPORATION

EXECUTIVE SEVERANCE PLAN

 

SUMMARY PLAN DESCRIPTION

AND PLAN DOCUMENT

 

 

This Summary Plan Description sets forth and describes the benefits under the
Union Bankshares Corporation Executive Severance Plan (the "Plan"). The terms of
the Plan and the Summary Plan Description of the Plan are combined in this
single document. Union Bankshares Corporation has established the Plan to
provide benefits to certain executives in the event of their termination of
employment under certain circumstances as described in the Plan. The Plan is
effective January 1, 2016.

 

1.Purpose.

 

The purpose of the Plan is to assist the Company in recruiting and retaining
executives and to provide financial assistance and additional protection to
eligible executives of the Company whose employment is terminated under certain
circumstances. The Plan is not intended to provide benefits for executives who
voluntarily terminate employment or for executives whose employment is
terminated because of reasons of death or disability.

 

2.Plan Administrator.

 

The Company is the Plan Administrator. The Company also has been designated as
the Plan’s agent for service of legal process. The Company EIN No. is
54-1598552. The Plan number is [to be assigned]. The Plan Year is the calendar
year.

 

The Company may adopt such rules, regulations, and bylaws and make such
decisions as it deems necessary or desirable for the proper administration of
the Plan. The Company has express sole discretionary authority to resolve
disputed questions of fact, to determine eligibility for benefits, to interpret
and apply the provisions of the Plan, to resolve any inconsistencies and
ambiguities, and to make the final decisions about payment of Plan benefits. All
rules and decisions of the Company shall be uniformly and consistently applied
to all Participants in similar circumstances. The determinations and
interpretations of the Company shall be conclusive and binding upon all persons
affected, and there shall be no appeal from any ruling by the Company that is
within its authority, except as provided pursuant to Section 7 of the Plan. When
making a determination or calculation, the Company shall be entitled to rely
upon information furnished by its employees and agents. The Company may delegate
any of its duties, rights or responsibilities as Plan Administrator under the
Plan to an individual or a committee of its choosing and at its discretion.

 

3.Definitions.

 

In addition to the words and phrases defined in other sections of the Plan, the
following words and phrases shall be defined as follows for purposes of the
Plan.

 



 [1] 

 

 

(a)Cause. Only the following shall constitute cause as it relates to a
termination of employment covered under the Plan.

 

(i)willful failure to perform any of the duties and responsibilities required of
a position (other than by reason of disability) or willful failure to follow
reasonable instructions or policies of the Company, after being advised in
writing of such failure and being given a reasonable opportunity and period (as
determined by the Company) to remedy such failure;

 

(ii)breach of fiduciary duties owed to the Company;

 

(iii)conviction of or entering of a guilty plea or a plea of no contest with
respect to a felony or a crime of moral turpitude or commission of an act of
misappropriation or embezzlement of funds or property of the Company;

 

(iv)the breach of a material term of the Plan or violation in any material
respect of any code or standard of conduct generally applicable to employees of
the Company, after being advised in writing of such breach or violation and
being given a reasonable opportunity and period (as determined by the Company)
to remedy such breach or violation;

 

(v)fraud or dishonesty with respect to Company; or

 

(vi)the willful engaging in conduct that, if it became known by any regulatory
or governmental agency or the public, is reasonably likely to result in material
injury to the Company, monetarily or otherwise.

 

(b)COBRA Rights. The right to elect health care continuation coverage under the
Company’s health insurance plan in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 and regulations
thereunder.

 

(c)Company. Union Bankshares Corporation and any of its affiliates unless the
context clearly indicates otherwise.

 

(d)Effective Date. January 1, 2016 or, if later, the date at which an Executive
is listed on Schedule A to the Plan.

 

(e)Executive. A person employed by the Company in a key or critical position as
recommended by the Chief Executive Officer and approved by the Compensation
Committee of the Board of Directors of the Company and listed in Schedule A to
the Plan, provided that such Schedule A may be amended from time to time by the
Compensation Committee of the Board of Directors to add or remove positions in
accordance with Section 8 of the Plan.

 



 [2] 

 

 

(f)Participant. An Executive who is eligible to receive Severance Pay under
Section 4 of the Plan.

 

(g)Severance Pay. Payments made to a Participant under Section 5 of the Plan for
periods beyond termination of employment.

 

4.Eligibility.

 

The Plan makes Severance Pay available only to Executives whose employment with
the Company is involuntarily terminated without Cause as set forth in Section
4(a)) below, subject to the exceptions set forth in Section 4(b) below and any
other limitations set forth in the Plan, as determined by the Plan Administrator
in its sole discretion.

 

(a)Termination Without Cause. Employment is terminated by the Company at any
time without Cause. In the event of termination without Cause, the Executive
shall become a Participant and shall be entitled to the Severance Pay specified
in Section 5 of the Plan, subject to the satisfaction of the requirements set
forth in Section 5.

 

(b)No Eligibility. Notwithstanding the above, Severance Pay will not be paid
under the Plan to an Executive: (i) who is involuntarily terminated following
his refusal of an offer of reassignment with the Company to another job or
position that is reasonably comparable to the Executive’s prior position, as
determined by the Company, at a location that is within thirty-five (35) miles
of the Participant’s prior position; or (ii) who voluntarily terminates
employment for any reason; or (iii) whose employment is terminated due to his
death or disability; or (iv) who is a party to an agreement with the Company
which provides severance or severance type benefits upon a termination of
employment. In no event shall an Executive be entitled to duplicate benefits in
connection with a termination of employment. For example, an Executive who is
eligible to receive benefits under the Plan will not be eligible to receive
severance pay under the Union Bankshares Corporation Severance Pay Plan as in
effect as of January 1, 2009 and as amended from time to time. The obligation of
the Company to make payments under the Plan shall be expressly conditioned upon
the Executive not receiving duplicate benefits.

 

5.Severance Pay.

 

A Participant whose employment terminates under circumstances described in
Section 4(a) of the Plan shall be entitled to receive the following Severance
Pay, subject to the requirements of Section 5(f) and 5(g) below.

 

(a)Lump Sum Severance Payment. The Participant will be paid in one lump sum
within sixty (60) days of the Participant's termination of employment an amount
equal to (i) the Participant's annualized base salary in effect on the date of
termination, plus (ii) the product of the annual incentive bonus paid or
payable, including by reason of deferral, for the most recently completed year
(or, if an incentive payment was not paid because an incentive plan was not yet
in place, an amount approved by the Compensation Committee) and a fraction, the
numerator of which is the number of days in the current year through the date of
termination of employment and the denominator of which is 365.

 



 [3] 

 

 

(b)Lump Sum COBRA Payment. If COBRA Rights are timely exercised, current group
health and dental plan coverage will continue provided the Participant makes the
required premium payments. The Company will pay to the Participant in one lump
sum payment within sixty (60) days of Participant's termination of employment an
amount equal to the product of twelve (12) times the monthly rate of the Company
subsidy for health and dental plans for active employees in effect on the date
of termination.

 

(c)Outplacement Services. The Company will provide outplacement services for the
Participant for twelve (12) months following termination of employment. Services
will be provided according to Company guidelines in existence at the time of
termination.

 

(d)Non-Cash Incentives. Any unvested equity awards, including but not limited to
restricted stock awards, performance share awards, and stock options, previously
awarded to a Participant will be subject to the terms and conditions as set
forth in any award agreement or to the extent no award agreement exists then the
terms of the stock incentive plan under which the awards were granted.

 

(e)Accrued Obligations. Any earned but unpaid obligations under any other
benefit plan of the Company, to the extent payable thereunder, will be paid at
the time and the form provided thereunder. For the avoidance of any doubt, the
Company will pay to the Participant any earned, but unpaid annual incentive
compensation for any year ending prior to the year in which the termination of
employment occurs, payable in accordance with the terms of, and at the time
provided under, the applicable annual incentive compensation plan, but the
Company will not pay any annual incentive compensation for the year during which
the termination of employment occurs unless the applicable annual incentive
compensation plan specifically provides that such a bonus will be paid.

 

(f)Release of Claims and Non-Solicitation Agreement. Notwithstanding any other
provision of the Plan, Severance Pay provided under Section 5(a) through 5(c)
above will only be paid if the Executive signs, submits and does not revoke a
Release of Claims & Non-Solicitation Agreement in the form provided by the
Company (the "Agreement"). The Agreement will be provided no later than the date
of termination of employment and must be signed and returned within 45 days. If
the Agreement does not become irrevocable before the sixtieth (60th) day
following termination of employment, then all Severance Pay provided under
Section 5(a) through 5(c) above shall not be paid and any rights thereto shall
be forfeited.

 

(g)Withholding. Normal federal and state withholding taxes will apply.

 



 [4] 

 

 

6.Section 409A.

 

It is intended that the payments and the provision of all benefits under the
Plan are to be exempt from the requirements of Section 409A of the Code and the
Plan shall be interpreted in a manner as to comply with such exemption.

 

To the extent any payment or provision of any benefit is considered to be
deferred compensation subject to Section 409A of the Code, such payment or
benefit shall be provided and paid in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided for therein for
non-compliance. If any payment or provision of any benefit under the Plan to an
Participant is considered to be a substitute for any payment or benefit subject
to Section 409A of the Code previously provided for under another agreement or
plan of the Company, then such payment or benefit shall be provided and paid in
a manner, and at such time and in such form, as provided under such prior plan
or agreement, to the extent required under Section 409A of the Code.

 

If the Participant is deemed on the date of separation of service with the
Company to be a "specified employee," as defined in Section 409A(a)(2)(B) of the
Code, then any payment or provision of any benefit under this Agreement that is
considered deferred compensation subject to Section 409A of the Code shall not
be made or provided prior to the earlier of (A) the expiration of the six-month
period measured from the date of separation of service or (B) the date of the
Participant's death.

 

To the extent any payment or provision of any benefit under this Agreement is
considered deferred compensation subject to Section 409A of the Code with regard
to the payment of such payment or benefit, a “termination of employment" shall
have the same meaning as "separation of service," as that phrase is defined in
Section 409A of the Code (taking into account all rules and presumptions
provided for in the Section 409A regulations).

 

If under the Plan, an amount is to be paid in two or more installments, for
purposes of Section 409A of the Code, each installment shall be treated as a
separate payment. When, if ever, a payment under the Plan specifies a payment
period with reference to a number of days (e.g., "payment shall be made within
sixty (60) days following termination"), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

7.Claims.

 

All claims for benefits should be submitted to the Plan Administrator. In the
event of the denial of a claim, the Participant or beneficiary has the right to
file a written request for a review of the denial with the Plan Administrator
within 90 days after the Participant or beneficiary receives written notice of
the denial. The Plan Administrator will conduct a full and fair review of the
claim for benefits. The Plan Administrator will deliver to the Participant or
beneficiary a written decision on that claim within 60 days after the receipt of
the request for review, except if there are special circumstances (such as the
need to hold a hearing) requiring an extension of time for processing, the
60-day period may be extended up to 120 days.

 



 [5] 

 

 

8.Miscellaneous.

 

The Company, with the approval of its Board of Directors (or the Compensation
Committee of the Board of Directors, in accordance with the Company’s bylaws),
has the right to amend, modify or terminate the Plan, including the attached
Schedule A, at any time if it determines that it is necessary or desirable to do
so. No amendment, modification or termination of the Plan shall adversely affect
Severance Pay payments that have been paid or have begun to be paid.

 

The Plan is a welfare benefit plan the funds for which are provided by the
Company as benefits are paid. There is no separate trust or assets to pay
benefits. Executives do not contribute to the benefits under the Plan.
Executives do not have a vested interest in their benefits under the Plan.

Except as required by applicable law, Participants may not assign to anyone else
their rights to receive any payment under the Plan and any attempt to do so
shall be null and void and of no effect, and a Participant’s Plan benefit is not
subject to attachment or other legal or equitable process.

 

Nothing in the Plan shall be construed as creating any contract of employment
between the Company and any Participant, including any contract for employment
for any specific duration, nor shall it limit the right of the Company to
terminate any Participant’s employment at any time for any reason whatsoever.

 

Whenever the context so admits, the use of the masculine gender shall be deemed
to include the feminine and vice versa, either gender shall be deemed to include
the neuter and vice versa; and the use of the singular shall be deemed to
include the plural and vice versa. Section headings are used herein for
convenience of reference only and shall not affect the meaning of any provision
of the Plan.

 

The Plan will be construed in accordance with and governed by the laws of the
Commonwealth of Virginia to the extent such laws are not otherwise superseded by
the laws of the United States.

 

If any provision of the Plan shall be held illegal or invalid for any reason,
said illegality shall not affect the remaining provisions of the Plan, but the
Plan shall be constructed and enforced as if said illegal and invalid provision
had never been included herein.

 

9.Participant’s Rights.

 

As a Participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 ("ERISA"). ERISA
provides that all Participants shall be entitled to:

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report (Form 5500 series), if required to be filed by the Plan, with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 



 [6] 

 

 

Obtain, upon written request to the Plan Administrator, copies of all Plan
documents, and copies of the latest annual report (Form 5500 Series), if any.
The Plan Administrator may make a reasonable charge for the copies.

 

In addition to creating rights for Participants ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate your Plan, called "fiduciaries" of the Plan, have a duty to
do so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA. If your claim
for a welfare benefit is denied or ignored, in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. In addition, if you disagree with the Plan’s decision or
lack thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in federal court. If it should
happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your right, you may seek assistance from the
U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest Area Office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

 

Approved by the Board of Directors: December 10, 2015.

 

 [7] 

 

 

SCHEDULE A

 

The following list represents all key or critical positions recommended by the
Chief Executive Officer and approved by the Compensation Committee of the Board
of Directors of the Company as covered under the Plan.

 



 

[Insert Titles.]

 



 

 



 [8] 

